                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

STEPHANIE WILLIAMS and                         )
CALTAUN HAMILTON,                              )
          Plaintiffs,                          )
                                               )
       v.                                      )      CAUSE NO.: 2:17-CV-161-JPK
                                               )
JAMES H. KESSLER and                           )
L&L CARTAGE SERVICES, INC.,                    )
           Defendants.                         )
                                               )
                                               )
L&L CARTAGE SERVICES, INC.,                    )
          Counter Claimant,                    )
                                               )
       v.                                      )
                                               )
STEPHANIE WILLIAMS,                            )
          Counterclaim Defendant.              )

                                     OPINION AND ORDER

       This matter is before the Court sua sponte. The Court must continuously police its subject

matter jurisdiction. Hay v. Ind. State Bd. of Tax Comm’rs, 312 F.3d 876, 879 (7th Cir. 2002). The

Court must dismiss an action if the Court lacks subject matter jurisdiction. Fed. R. Civ. P. 12(h)(3).

Because Plaintiff/Counterclaim Defendant Stephanie Williams and Plaintiff Caltaun Hamilton

(“Plaintiffs”) failed to properly establish that subject matter jurisdiction exists, Plaintiffs’

Complaint is dismissed without prejudice.

       Plaintiffs invoked this Court’s subject matter jurisdiction via diversity jurisdiction by filing

their Complaint in federal court. As the parties seeking federal jurisdiction, Plaintiffs had the

burden of establishing that subject matter jurisdiction existed over their claims. Smart v. Local 702

Int’l Bhd. of Elec. Workers, 562 F.3d 798, 802-03 (7th Cir. 2009). Having found that the Complaint

did not adequately allege Plaintiffs’ citizenship for the purpose of establishing diversity
jurisdiction, the Court ordered Plaintiffs to file, on or before July 3, 2019, a supplemental

jurisdictional statement. (Op. & Order, ECF No. 36). Plaintiffs failed to file a supplemental

jurisdictional statement by that date, and have thus failed to establish that subject matter

jurisdiction exists over their claim because the Court cannot determine from the record whether

any Plaintiff and any Defendant share a state of citizenship. 1

         Accordingly, the Court hereby DISMISSES without prejudice Plaintiffs’ Complaint [DE

1]. Defendants’ Motion to Dismiss for Failure to Prosecute [DE 29] is therefore DENIED as moot.

Finally, the Counterclaim [DE 24] filed by Defendant/Counter Claimant L&L Cartage Services,

Inc. remains pending. The Court SETS this case for a telephonic hearing on L&L Cartage Services,

Inc.’s Counterclaim [DE 24] on August 8, 2019, at 10:00 a.m. (C.S.T.).

         So ORDERED this 24th day of July, 2019.

                                                       s/ Joshua P. Kolar
                                                       MAGISTRATE JUDGE JOSHUA P. KOLAR
                                                       UNITED STATES DISTRICT COURT

cc:      Pro se Plaintiff/Counterclaim Defendant Stephanie Williams
         Pro se Plaintiff Caltaun Hamilton




1
  The citizenship of Plaintiff/Counterclaim Defendant Stephanie Williams was properly alleged in the supplemental
jurisdictional statement filed by Defendant/Counter Claimant L&L Cartage Services, Inc. on July 11, 2019. However,
because the Court still lacks a proper allegation of Plaintiff Caltaun Hamilton’s citizenship, the Court cannot determine
whether complete diversity exists.

                                                           2
